Fowler, J.
(dissenting). The facts are sufficiently stated in the opinion of the court. The proceeding is to punish *159for contempt for violating an injunctional judgment and to restrain further violations of it. ' The terms of the in-junctional judgment were violated by the defendants, by taking orders and working upon them between the time of the entry of the judgment and the sale to the Badger Company. This is conceded by the trial judge, and necessarily requires a judgment of guilty of contempt and the imposition of costs against the defendants, even if it does not require, as I think it does, the imposition of a fine. State ex rel. Fowler v. Circuit Court, 98 Wis. 143, 73 N. W. 788. The assignment of these orders and the completion of them by the Badger Company was also a violation of the injunc-tional judgment, not only by the individual defendants but by the Badger Company, and this also merits, and in my opinion requires, a judgment of guilty of contempt and the imposition of a fine and costs against the Badger Company.
The order of the trial court appealed from is that the “proceedings be dismissed as to the Badger Company and that this company recover their costs.” It also provides that the matter of costs as between the plaintiff and the individual defendants “be held open pending the determination of this (the trial) court on the question of damages.” Both these provisions are, in my opinion, erroneous. The plaintiff is entitled to costs, and also to have a fine imposed, against all the defendants, independent of the inquiry as to damages by reason of the violation of the injunctional judgment. It is not apparent how the plaintiff can prove any actual damages by reason of the violations complained of. Presumably it will not be able to prove that it would have procured the orders filled by the defendants had the defendants not procured and filled them. If the plaintiff cannot make this proof and for this reason does not elect to have its damages assessed within the period fixed by the order, the Badger Company will go “scot free” and the individual defendants *160presumably or at least possibly will. The one is and the other would be, in my opinion, a perversion of justice and prejudicial error.
I am also of opinion that the matters complained of by the plaintiff constitute a violation of the contract between the plaintiff and the individual defendants. If the defendants are permitted to continue business in competition with the plaintiff they will be doing precisely what was permanently enjoined by the original judgment. The Badger Company was no' competitor of the plaintiff before it took over the, assets of the Wisconsin Art Bronze Company and the services of the three individual defendants. The individual defendants could not, by proceeding in combination as individuals, or by forming a new corporation, have done what they are doing. They actually created a competitor as effectively as they could have done by forming a new corporation or forming a partnership. They should not be permitted to do indirectly what they could not do directly. The three individual defendants have concocted a scheme whereby, by combining their individual efforts and talents, they are able to enter directly into competition with the plaintiff. Together they have all the skill, talent, special knowledge, and particular business experience to make a previously noncompetitive concern an actual competitor of the plaintiff. As to the ornamental bronze business done by the Badger Company, they are the company and the whole of it. The fundamental purpose of the original contract was to prevent such competition by the individual defendants as they jointly created and are jointly carrying on. While that contract permitted them individually to enter the service of competitors it did not expressly or by intendment permit them to combine to do so, and by their combined efforts create a new and active and formidable competitor. That each of several individuals has the independent and separate right to do a thing, does not warrant their combining to do it or *161render their combined acts lawful, although if each were acting independently his individual acts would be. State ex rel. Durner v. Huegin, 110 Wis. 189, 85 N. W. 1046. In the Hue gin Case individuals conspired to do separately and individually what each one might have lawfully done had he not acted pursuant to agreement with the others. Much less may the defendants agree to do jointly to the injury of plaintiff what each one might have done individually without injury to it.
• It is stated in the original opinion that the Wisconsin Art Bronze & Iron Company did not transfer its good will to the Badger Company. It did not do so in express terms, but it did do so in fact. By the transfer of the unfinished orders, by the taking over of the individual defendants who created and in themselves embodied whatever of good will the Wisconsin Art Bronze & Iron Company possessed, and by advertising the taking over of the individual defendants, the Badger Company acquired and reaped the full benefit of all of the “good will” of the Wisconsin Art Bronze & Iron Company. To say that that good will was not assigned in express terms is to substitute shadow for substance.
To permit the defendants to proceed in competition with the plaintiff is to render absolutely nugatory the original judgment, to frustrate the court in its effort to protect the plaintiff’s rights, and to flout and hold in utter contempt the judgments of the circuit court and of this court. For the reasons stated the order of the circuit court should in my opinion be reversed with directions to enter an in junctional order as prayed.
I am authorized to state that Mr. Justice Owen concurs in this opinion.
A motion for a rehearing was denied, with $25 costs, on December 5, 1933.